Order of disposition, Family Court, New York County (Bruce Kaplan, J.), entered on or about April 20, 1995, freeing the subject child for adoption by her foster parent, unanimously affirmed, without costs.
Appellant’s profession of love for the child does not warrant a finding on his behalf. Appellant’s plan is speculative, as he continues to be incarcerated, and his mother has no relationship with the child, who has spent much of her life in the same foster home with her siblings. The evidence shows that the foster home has been good for the child and that her best interests would be served by freeing her for adoption, together with her siblings, by the foster mother. Concur—Ellerin, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.